 In the MatterOfWESTINGHOUSEELECTRIC CORPORATION, EMPLOYERandPATTERN MAKERSLEAGUEOF NORTH AMERICA, PETITIONERCase No. 8-B-2101.-Decided December 22, 1947Mr. Job Taylor,of Pittsburgh, Pa., andMessrs.D. E. JenkinsandI.M. Dinger,both of Cleveland, Ohio for the Employer.Mr. George Q. Lynch,ofWashington, D. C., andMr. Charles D.Madigan,of Cleveland, Ohio, for the Petitioner.Mr. Seymour Lin field,of New York City, andMr. Herbert Hirsch-berg,of Cleveland, Ohio, for 'the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, bearing in this case was held at Cleve-officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Board heardoral argument at Washington, D. C., on April 17,1947.Upon the entire record in the-case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERWestinghouse Electric Corporation, a Pennsylvania corporation, isengaged in the manufacture of electrical products at its several plantsthroughout the United States.The only plant involved in this pro-ceeding is located at Cleveland, Ohio.During the year preceding the date of the hearing herein, theEmployer purchased raw materials for use at its Cleveland plantvalued at more than $1,000,000, of which more than 50 percent repre-sented shipments from points outside the State of Ohio.During thesame period, the Employer sold finished products of its Clevelandplant valued at more than $1,000,000, of which more than 50 percentrepresented shipments to points outside the State.75 N: L R. B, No. 73038 WESTINGHOUSE ELECTRIC CORPORATION639The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Local 777, United Electrical, Radio and Machine Workers of Alner-ica, herein called the Intervenor, is a, labor organization affiliated withthe Congress of Industrial Organizations, claiming to representemployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit composed of all wood and metal patternmakers and apprentices of the Employer at its Cleveland plant, exclud-ing supervisors.The Intervenor contends that collective bargaininghistory on a. plant-wide production and maintenance basis precludesa finding at this time that the unit sought by the Petitioner is appro-priate.The Employer takes no position with respect to the unit issue.Before 1940, the employees at the Employer's Cleveland plant bar-gained through an employee representation plan. In 1939, however,Employees Federation of Westinghouse Electric-and ManufacturingCompany, Lighting Division, an unaffiliated labor organization, hereincalled the Federation, filed a petition with the Board requesting theestablishment of a plant-wide production and maintenance unit.Atapproximately the same time, Metal Polishers,.Buffers, Platers, Spin-ners & Helpers International Union, Local No. 3, A. F. of L., hereincalled the, Metal Polishers, filed a petition requesting the establish-ment of a unit confined to the Employer's metal polishers, buffers,spinners, platers, and helpers.The Board consolidated the two casesand on' March 27, 1940, directed that elections be held in the followinggroups: (1) all production, maintenance and service employees, (2)all, clerical employees, and (3) all metal polishers, buffers, spinners, 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaters and helpers.'The Federation won the elections in the firsttwo groups and the Metal Polishers won the election in the third group.Thereafter, both labor organizations were certified for their respectiveunits, and entered into collective bargaining agreements ,with theEmployer.Late in 1943, the Intervenor herein filed a petition for certificationas the bargaining representative of the Employer's production andmaintenance employees, excluding the employees represented by the'Metal Polishers.The Board, on December 4, 1943, directedan elec-tion among these employees, specifically including pattern makers.2The Intervenor won the election and was certified by the Board onJanuary 3, 1944.The Petitioner herein did not participate in eitherthe 1940 or 1943 Board proceedings.3On April 1, 1944, the Employer and the Intervenor entered into amaintenance-of-membership contract which remained in effect untilMarch 31, 1946. The Intervenor called a strike at the Cleveland planton January 15, 1946, which was not terminated until the partiesexecuted a new contract on May 9, 1946, which contract was in effectat the time of the hearing herein 4 In short, the Employer's patternmakers have been represented together with its production and main-tenance employees, other than those represented by the Metal Polishers,since 1940.The pattern makers herein constitute a highly skilled, well recog-nized craft group,5 employed in an industry in which craft units ofpattern makers are frequently encountered .6Under these circum-stances, we believe that the pattern makers involved in this proceedingalso may, if they so desire, constitute a separate unit, notwithstandingthe Board's previous more inclusive unit determinations.7,1MatterofWestinghouse ElectricfManufacturing Company, LightingDivision, 21N L R B 11502Matter ofWestinghouseElectric it ManufacturingCompany, Lighting Division,53N L R B 10732The recordrevealsthat, while the Petitionerhad many members among the Employer'spattern makersin 1919,it never secureda contract from the EmployerThe record is notclear concerningthe numberofmembersthe Petitioner had at theplant immediately, be;fore and duringthe time that the Intervenor was certified1Neither the Employer nor the Intervenor claims thatthe 1946 contractisa bar tothisproceeding.5 SeeMatter of aenetal Electric Company(Ly)n Ritter Woi ksand Everett Plant),58 N L R B57; Matter of John Deere Dubuque TractorCompany,72N L. R. B. 656;Matterof KaiserFrazerCorporation,73 N L.It. B. 109,Matter of Combustion EngineeringCompany, Inc,74 N. L. R. B 556;Matter of Kelsey-Hayes Wheel Company,74 N. L. R B.6035The Board has found a pattern makers unit appropriate in anotherof the Employei'splants.MatterofWestinghouseElectricCorporation(East-SpringfieldWorks),60 N L.R B 215iSection 9 (b) (2) of the amended Act provides that the Boardshall not"decide that anycraft unit is inappiopriate . . on the ground thata different unit has been estab-lished bya prior Boarddetermination,unless a majorityof the employeesin the proposedcraft unitvote against separate representation." WESTINGHOUSE ELECTRIC CORPORATION641However, the Board will not make any unit determination until ithas first ascertained the desires of the employees involved.We shalldirect that an election be held among all wood and metal patternmakers and apprentices employed by the Employer at its Cleveland,Ohio, plant, excluding supervisors as defined in the Act. If, in thiselection, the employees select the Petitioner, they will be taken tohave indicated their desire to constitute a separate bargaining unit.We shall not place the Intervenor's name on the ballot, inasmuch as ithas not complied with Section 9 (f) and (h) of the Act, as amended."DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining withWestinghouse Electric Cor-poration, Cleveland, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Pattern Makers Leagueof North America for the purposes of collective bargaining.8SeeMatter of Rite-Form Corset Company,75 N. L. R B 174